Opinion by
Porter, J.,
There was presented to the court of Washington County a petition by certain residents and taxpayers, asking that the toll bridge owned by the Mercantile Bridge Company crossing the Monongahela river, be taken as a county bridge and freed from toll. The bridge company filed a demurrer to the petition. The proceedings were had under the Act of Assembly, May 8, 1876, P. L. 131. The question involved is, whether the act can be applied to a case where the bridge to be freed connects highways running parallel to a river on both sides thereof, the said bridge crossing the river at a place where prior to the incorporation of the company and the erection of the bridge in question, the river was not crossed by a highway. The first section of the Act of 1876 reads as ■follows: “That when any turnpike road company, bridge company, or other corporation has heretofore erected or may hereafter erect by authority of general or *321.special laws, any bridge over a' river, creek or rivulet crossing any road or highway, on which the public are required to travel, and such company or corporation is authorized to charge and take tolls for the use and crossing of such bridge, and at least twenty residents and taxpayers of the county where such, bridge is situated shall petition the Court of Quai*ter Sessions of said county, or if said bridge be located on" a river,- creek or rivulet dividing two counties, then upon the petition of at least twenty residents of each county representing that the said bridge is necessary to the- accommodation of public travel and that the payment of tolls over such bridge is burdensome to- the traveling public and praying that the same shall be taken as a county bridge, the said court shall appoint six disinterested persons to view the said bridge and assess the damage, if any, which such company or corporation may sustain by the taking of the same, and make report of their proceedings to the respective court at the next term thereof.”
It is admitted that there was no- highway crossing the Monongahela river prior to the time when the bridge was erected. The words “any bridge over a river, creek, or rivulet crossing any road or highway on which the public are required to travel” are almost identical with the words of the Act of June 13,, 1836, P. L. 551, relating to the erection of bridges at the expense of counties. That act provides that a bridge may be entered as a county bridge when a river, creek or rivulet over xvhick it may be necessary to erect a bridge crosses a public road or highway, and decisions under said act are of material aid to us in the consideration of the words in the present act. In Commonwealth v. Kessler, 222 Pa. 32, the Supreme Court held that under the Act of 1836 “a stream must cross a public road or highway when a bridge is to be erected over it by a county.” In Youghiogheny Bridge Case, 182 Pa. 618, it was held that the -Act of 1836 referred to highways crossed by rivers. The Supreme Court held that roads and highways not *322crossed by rivers and creeks between two adjoining boroughs or townships could not be bridged by the counties. We quote from the opinion in that case: “At the very base of the proceeding there must exist in a reasonable sense at the inception of the proceedings, a highway to be bridged, not one existing in the imagination or on paper. Take, for example, the site of the present suspension bridge between the two boroughs built in 1862. When built, the river crossed at that point an old State road which operated a ferry. Unquestionably this was an actual existing road between two boroughs, and proceedings for a county bridge at that point could have been sustained. Nor do we go so far as to hold that such highway must be a much traveled one, like unto the old State road, whether traveled much or little, it must have an existence, not be a mere projection.” In Chartiers Creek Bridge, 37 Pa. Superior Ct. 281, a case under the Act of 1836, Judge Beaver, in calling attention to the similarity of the Act of March 24, 1905, and the Act of 1836, both of which refer to bridges over streams when the streams cross a public highway, states: “This language refers to the original erection of a bridge.” After referring to the substitution of one bridge for another already erected, he proceeds, “at the point where a new bridge is contemplated, there is no highway on either side of the creek. We cannot see, therefore, how the bridge can be said to cross a highway.”
The case of Towanda Bridge, 91 Pa. 216, cited by the plaintiff, is not an authority to the contrary. An examination of the opinion of the lower court discloses the fact that there were highways on both sides of the river to be bridged, and the court held that the petitioners were not required to show that a highway had been laid out, not only to but across the river. This presented an entirely different state of facts from the one before us. •Here there was a long interval between the bank of the stream and the highways paralleling it. “It (the bridge)' *323was largely built on either side of the river on private and government property, and there can be no claim in fact that this bridge is part of a> public road which crosses a river or part of a public road which the Monongahela river crosses.” (Opinion of the lower court.) There seems to have been a fixed idea in the minds of the legislators that in order to have certain bridges declared county bridges, they must have been erected over streams which crossed the highway. These words persistently appear in a number of our acts referring to bridges, being found as far back as the Act of April G, 1802. We must conclude that the words were inserted for some purpose. The appellant says that the bridge itself is a highway. Certainly, after a bridge is erected it becomes a highway, but the intention of the act is that the river should have crossed the highway previous to the building of the bridge. As the act confers new powers not conferred before, their exercise must be had within the terms of the act, and we may not ignore certain explicit limitations therein, on the plea that the act should be liberally construed. We may not trespass on the domain of the legislature. We may not disregard the plain words of the' act, even if an adherence to its provisions may continue a burden upon the public, which it may well be argued should be lifted.
The learned court, in its opinion sustaining the demurrer, entered into a discussion of certain other features of the case, such as the status of the street car company occupying a portion of the bridge, and the fact that the bridge crossed certain railroad tracks. As we think the court arrived at the proper conclusion irrespective of these features, we need not further refer to them.
Judgment affirmed.